                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


 IN RE TABLEAU SOFTWARE, INC.
 AND SALESFORCE.COM, INC.                             Nos. 1:20-cv-00467-SB;
 DERIVATIVE LITIGATION                                     1:18-cv-01192-SB


                                        ORDER

   On February 10, 2021, I dismissed Abdullah Ansary’s amended complaint without prej-
udice. D.I. 20. I gave Ansary thirty days to amend the complaint again, but he did not do
so by March 12, 2021. I thus order that:

    Ansary’s double-derivative claims on behalf of Salesforce are DISMISSED WITH
PREJUDICE. The clerk is directed to close this case (1:20-cv-00467-SB) and the consol-
idated member case (1:18-cv-01192-SB).



Dated: March 22, 2021


                                               _______________________________

                                               UNITED STATES CIRCUIT JUDGE
